*1413Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered August 30, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal sexual act in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified as a matter of discretion in the interest of justice and on the law by amending the order of protection and as modified the judgment is affirmed, and the matter is remitted to Monroe County Court for further proceedings in accordance with the same memorandum as in People v Moss (45 AD3d 1412 [2007]). Present—Hurlbutt, J.P., Centra, Lunn, Fahey and Pine, JJ.